Judgment of the Supreme Court, Westchester County, dated June 10,1966, affirmed insofar as it is in favor of defendant Howard, with costs to said defendant. No opinion. [The notice of appeal was addressed to defendant Howard only. Consequently, the notice did not bring up for review so much of the judgment as is in favor of defendant Mitchell. However, had the appeal also been taken as to defendant Mitchell, we would have affirmed the judgment as to him also.] Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.